PER CURIAM.
Appellant, Lori Davis, appeals her conviction and sentence on the charges of trafficking in cocaine and possession of cannabis. She raises as her argument on appeal that she was entrapped under both the subjective and objective standards of entrapment, and that her conviction and sentence must be reversed and remanded to the trial court with directions that the charges against her be discharged. We find appellant’s argument to be unpersuasive and affirm.
While we share some of the concerns expressed in the concurring opinion as to the actions of the confidential informant, it was ultimately a jury question as to whether this conduct rises to the level of entrapment. The jury ultimately rejected appellant’s entrapment defense.
AFFIRMED.
POLEN and SHAHOOD, JJ., concur.
GARDINER, ANA I., Associate Judge, concurs specially with opinion.